Title: To Alexander Hamilton from Oliver Wolcott, Junior, 29 August 1793
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T.D. C. O. Aug. 29, 93
Sir

The original papers of which I herewith enclose Copies, were a few days since recd. from the Accountts Office as Vouchers for accounts transmitted by Mr. Swan Pay Master of the Troops & for which he claims credit. The indications which they contain, that the instructions which were transmitted by the Treasury have not been pursued, render it my duty to submit the case to your consideration.

By the Act making alterations in the Treasy. & War Departments, the following duties are enjoined upon the P Mr. of the Troops.
Firstly. To receive the Pay Abstracts of the Pay Master of the several Regts. or corps & compare the same with the Returns or Muster Rolls which shall accompany the said Pay abstracts.
Secondly, To certify accurately to the Commanding Officer, the sums due to the respective Corps which have been examined as aforesaid.
And Thirdly to transmit to the Accountant of the War Department, copies of all Reports to the Commanding officers & of the Warrants issued them.
It clearly appears to be the design of the Law, that all monies destined for the pay of the Army, should be placed in the hands of the Pay Master of the Troops, there to remain, untill the Muster Rolls & Pay Abstracts have been recd. & exd. & the sums due, certified to the Commandg Officers; And that the Pay Masters of the several Regts. & Corps should be responsible to the Accountant of the War Department, for the distribution of the money among the Troops, according to the rule given in the Rolls on which the advances are made.
To this arrangement of duties, the instructions were confirmed, & unless they are strictly observed by the P M. of the Troops, it is evident that no check can be maintained on the expenditures.
It however appears from the enclosed papers that larger sums have been advanced on vague estimates, when no pay Rolls, & only partial muster Rolls had been exhibited. As this practice if continued will subvert the system for adjusting the Accounts of the Army, I take the liberty to request that some measures may be taken to arrest its progress.

Hon A H

